DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Response to Amendment
Applicant's remarks and amendments filed 12/01/2021 are acknowledged and have been carefully considered. 
	Regarding the claim objections, Applicant’s amendments to claims 13 and 21 are acknowledged and have been carefully considered. Accordingly, the objections to claims 13 and 21 are withdrawn. 

Status of Claims
	Claims 1-10 and 13-21 were previously pending in the application, with claims 11-12 having previously been canceled. 
	As of the amendments filed 12/01/2021, claims 1-3, 8, 13, 19, and 21 are amended; no claims are newly canceled; and no claims are newly added. 
Accordingly, claims 1-10 and 13-21 are under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0166333 A1, hereinafter "Wang") in view of Nir et al. (US 2018/0271603 A1, hereinafter "Nir").

Regarding claim 1, Wang discloses "enhanced visualization systems that facilitate a variety of medical procedures" (Wang: [0020]), in which "a virtual three-dimensional view of the patient's inner and outer anatomy may be presented to the operator to help the operator visualize the inner locations and depth of tissues/structures inside the patient relative to the patient's surface anatomy" (Wang: [0008]), and further discloses: 
A surgical visualization system ("enhanced visualization systems that facilitate a variety of medical procedures" Wang: [0020]), comprising: 
a control circuit ("system may include an information processing unit (e.g., a computer)" Wang: [0008]) configured to: 
receive first imaging data indicative of an anatomical structure ("imaging acquired prior to or during a procedure, such as an MRI scan of a specific anatomical area performed before surgery" Wang: [0005]) and an embedded structure ("extracting image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)” Wang: [0008]) within the anatomical structure ([The examples provided in Wang’s paragraph [0008] read on embedded structures within an anatomical structure. Along these lines, a scan of a patient’s head/face would mean that the anatomical structure is the brain, while the embedded structure is either a brain tumor or blood vessel within the brain. Similarly, a scan of the patient’s chest would mean that the anatomical structure could be the lungs (or a single lung), while the embedded structure is either a lung tumor or a blood vessel within the lungs.]) from a first source ("images taken pre-operatively or intra-operatively using various imaging modalities such as x-rays, ultrasounds, CT scans, MRI's, etc" Wang: [0004]);
receive second imaging data ("targeting system 1710 shown in FIG. 29 may capture images of the reflections of structured light patterns that are reflected from the patient's face" Wang: [0184]) indicative of the anatomical structure from a structured light source ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]);
generate a three-dimensional digital representation of the anatomical structure ("analyze the images and create a 3-D surface map of part of the patient's anatomy" Wang: [0184]) from the second imaging data ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]);
align the first imaging data indicative of the anatomical structure with the three-dimensional digital representation ("3-D map may be combined with other 3-D images to register the patient's actual physical space with pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]); 
register ("image space may be correlated to the physical space through a process known as registration. Registration refers to the coordinate transformation of one space into another" Wang: [0006]) the first imaging data indicative of the embedded structure ("image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)" Wang: [0008]) with the three-dimensional digital representation ("image capture systems of the targeting system 1310 may be configured to capture image data of anatomical features of the patient (for registration with image space data taken pre/intra-operatively)" Wang: [0175]; "utilize the 3-D maps (either taken from targeting system control unit or generated on its own) for registration with other 3-D images of the patient (e.g., CT/MRI scans)" Wang: [0186]; [As described in Wang’s paragraph [0182], the targeting system may include structured light sources, thus meaning the 3-D maps are from the structured light system and represent the claimed second imaging data.]); and
a robotic tool ("robot-assisted procedures" Wang: [0027]; "robotic control system" Wang: [0134]).

Wang is not being relied on for teaching: 
determine a distance from the registered embedded structure to a robotic tool in real time.
However, in a similar invention in the same field of endeavor, Nir teaches an intelligent surgical tool control system for laparoscopic surgeries (Title) “to provide real-time images of a surgical environment” (Nir: [0325]), in which “structured light is used to provide the 3D view” (Nir: [0366]), and further teaches: 
determine a distance ("define a predetermined distance between the at least one surgical tool and an anatomical element within the surgical environment; an allowed movement is a movement which is in a range that is larger than the predetermined distance, and a restricted movement is a movement which is in a range that is smaller than the predetermined distance" Nir: [0323]) from the registered embedded structure ("anatomical element is selected from a group consisting of tissue, organ, blood vessel, nerve, bone, muscle, ligament, abnormality and any combination thereof" Nir: [0324]; “visibility of blood vessels and of tumors has been increased” Nir: [0363]) to a robotic tool ("mechanical device (including but not limited to a robotic device)" Nir: [0183]) in real time (“real-time 3D spatial position of each of said at least one surgical tool” Nir: [0073]).
One of ordinary skill in the art would recognize that determination of allowed versus restricted movements described in Nir’s paragraph [0323] reads on determining a distance from the registered embedded structure to a robotic tool. The paragraph describes determining allowed versus restricted movements based on the distance being in a range that is larger or smaller than a predetermined distance; in order for it to be determined whether the distance is larger or smaller than the predetermined distance, it is inherent that the distance must first be measured, or determined. 
In addition, Nir describes in paragraphs [0323]-[0324] that the distance can be between at least one surgical tool (representing the robotic tool) and an anatomical element within the surgical environment (representing the embedded structure). Nir further notes that the anatomical element is selected from a group consisting of (among others) tissue, blood vessel, nerve, and abnormality, meaning that any of these elements can be used to represent the claimed embedded structure. Returning to an example explained elsewhere in the Office Action, the claimed anatomical structure can be represented by a brain or a lung, while the claimed embedded structure within the anatomical structure can be represented by a piece of tissue, blood vessel, nerve, or abnormality (lesion, tumor, etc.) within either of these organs. Using the example of the liver as primarily described in Nir, the claimed anatomical structure can be represented by the liver and the embedded structure within the anatomical structure can be represented by a blood vessel or abnormality within the liver. 
Additionally, Nir also teaches many claim limitations that were described above as being taught by Wang. In particular regard to the registration step, Nir teaches registering the first imaging data indicative of the embedded structure with the three-dimensional digital representation ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the surgical tool control system as taught by Nir. One of ordinary skill in the art would have been motivated to make this modification because of the ability to "to provide real-time images of a surgical environment" (Nir: [0325]). One of ordinary skill in the art would be further motivated to make this modification because of the benefits provided from image registration ("if more than one imaging modality is present, images from all of the modalities are registered so that like portions correspond with each other and therefor appear to be viewed from the same distance and angle" Nir: [0360]), and in particular, registration between pre-operative images and intra-operative structured light images ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]). 

	Regarding claim 4, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
	Wang further discloses: 
wherein the control circuit is further configured to provide a video signal ("video data captured from each camera" Wang: [0165]) to a monitor indicative of the three-dimensional digital representation of the anatomical structure and the registered embedded structure in real time ("create and display augmented virtual images of the patient with overlays of planned trajectories and segmented anatomical structures hidden deep inside the patient onto an image or live video stream" Wang: [0190]).

Regarding claim 5, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
	Wang further discloses: 
	wherein the first imaging data is provided to the control circuit by a preoperative imaging system ("pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]).

Regarding claim 6, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 5, as described above. 
	Wang further discloses: 
wherein the preoperative imaging system is selected from one of an ultrasound imaging system, a magnetic resonance imaging (MRI) system, and a computerized tomography (CT) imaging system ("images taken pre-operatively or intra-operatively using various imaging modalities such as x-rays, ultrasounds, CT scans, MRI's, etc" Wang: [0004]; "pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]).

Regarding claim 7, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 6, as described above. 
	Wang further discloses: 
wherein the first imaging data comprises three-dimensional data of the anatomical structure ("3-D images of the patient (e.g., CT/MRI scans)" Wang: [0186]).

Regarding claim 8, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
	Wang further discloses: 
wherein the second imaging data is provided to the control circuit by a structured light system, comprising the structured light source ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]).

Regarding claim 9, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 8, as described above. 
	Wang further discloses: 
wherein the second imaging data comprises a structured light pattern on a surface of the anatomical structure ("image capture system of the targeting system 1710 shown in FIG. 29 may capture images of the reflections of structured light patterns that are reflected from the patient's face" Wang: [0184]) detected by an image sensor ("targeting systems 1510, 1610 may be similar to the targeting system 1310 discussed above and may include image capture systems including cameras 1520, 1621, 1622" Wang: [0182]).

Regarding claim 10, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
	Wang further discloses: 
wherein the embedded structure is registered to a volumetric portion of the three-dimensional digital representation of the anatomical structure ("utilize the 3-D maps (either taken from targeting system control unit or generated on its own) for registration with other 3-D images of the patient (e.g., CT/MRI scans) in order to create and display augmented virtual images of the patient with overlays of segmented anatomical features or structures hidden deep inside the patient on to a live video feed" Wang: [0186]).

Regarding claim 13, Wang discloses "enhanced visualization systems that facilitate a variety of medical procedures" (Wang: [0020]), in which "a virtual three-dimensional view of the patient's inner and outer anatomy may be presented to the operator to help the operator visualize the inner locations and depth of tissues/structures inside the patient relative to the patient's surface anatomy" (Wang: [0008]), and further discloses: 
A surgical visualization system ("enhanced visualization systems that facilitate a variety of medical procedures" Wang: [0020]), comprising: 
a structured light source configured to emit a structured light pattern on an anatomical structure ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]);
an image sensor ("targeting systems 1510, 1610 may be similar to the targeting system 1310 discussed above and may include image capture systems including cameras 1520, 1621, 1622" Wang: [0182]) configured to detect the structured light pattern on the anatomical structure ("image captured of the patient's anatomy with a deformed structured light pattern can be used to quickly generate a 3-D surface map" Wang: [0183]; "may capture images of the reflections of structured light patterns that are reflected from the patient's face" Wang: [0184]); and
a control circuit ("system may include an information processing unit (e.g., a computer)" Wang: [0008]) configured to: 
receive first imaging data indicative of the anatomical structure ("imaging acquired prior to or during a procedure, such as an MRI scan of a specific anatomical area performed before surgery" Wang: [0005]) and an embedded structure ("extracting image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)” Wang: [0008]) within the anatomical structure ([The examples provided in Wang’s paragraph [0008] read on embedded structures within an anatomical structure. Along these lines, a scan of a patient’s head/face would mean that the anatomical structure is the brain, while the embedded structure is either a brain tumor or blood vessel within the brain. Similarly, a scan of the patient’s chest would mean that the anatomical structure could be the lungs (or a single lung), while the embedded structure is either a lung tumor or a blood vessel within the lungs.]) from a first source ("images taken pre-operatively or intra-operatively using various imaging modalities such as x-rays, ultrasounds, CT scans, MRI's, etc" Wang: [0004]);
receive second imaging data ("targeting system 1710 shown in FIG. 29 may capture images of the reflections of structured light patterns that are reflected from the patient's face" Wang: [0184]) indicative of the anatomical structure from the image sensor (“may include image capture systems including cameras 1520, 1621, 1622" Wang: [0182]);
generate a three-dimensional digital representation of the anatomical structure ("analyze the images and create a 3-D surface map of part of the patient's anatomy" Wang: [0184]) from the second imaging data ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]); and
integrate the first imaging data and the second imaging data ("3-D map may be combined with other 3-D images to register the patient's actual physical space with pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]); and
a robotic tool ("robot-assisted procedures" Wang: [0027]; "robotic control system" Wang: [0134]).

Wang is not being relied on for teaching: 
determine a distance from the embedded structure to a robotic tool in real time.
However, in a similar invention in the same field of endeavor, Nir teaches an intelligent surgical tool control system for laparoscopic surgeries (Title) “to provide real-time images of a surgical environment” (Nir: [0325]), in which “structured light is used to provide the 3D view” (Nir: [0366]), and further teaches: 
determine a distance ("define a predetermined distance between the at least one surgical tool and an anatomical element within the surgical environment; an allowed movement is a movement which is in a range that is larger than the predetermined distance, and a restricted movement is a movement which is in a range that is smaller than the predetermined distance" Nir: [0323]) from the embedded structure ("anatomical element is selected from a group consisting of tissue, organ, blood vessel, nerve, bone, muscle, ligament, abnormality and any combination thereof" Nir: [0324]; “visibility of blood vessels and of tumors has been increased” Nir: [0363]) to a robotic tool ("mechanical device (including but not limited to a robotic device)" Nir: [0183]) in real time (“real-time 3D spatial position of each of said at least one surgical tool” Nir: [0073]).
One of ordinary skill in the art would recognize that determination of allowed versus restricted movements described in Nir’s paragraph [0323] reads on determining a distance from the registered embedded structure to a robotic tool. The paragraph describes determining allowed versus restricted movements based on the distance being in a range that is larger or smaller than a predetermined distance; in order for it to be determined whether the distance is larger or smaller than the predetermined distance, it is inherent that the distance must first be measured, or determined. 
In addition, Nir describes in paragraphs [0323]-[0324] that the distance can be between at least one surgical tool (representing the robotic tool) and an anatomical element within the surgical environment (representing the embedded structure). Nir further notes that the anatomical element is selected from a group consisting of (among others) tissue, blood vessel, nerve, and abnormality, meaning that any of these elements can be used to represent the claimed embedded structure. Returning to an example explained elsewhere in the Office Action, the claimed anatomical structure can be represented by a brain or a lung, while the claimed embedded structure within the anatomical structure can be represented by a piece of tissue, blood vessel, nerve, or abnormality (lesion, tumor, etc.) within either of these organs. Using the example of the liver as primarily described in Nir, the claimed anatomical structure can be represented by the liver and the embedded structure within the anatomical structure can be represented by a blood vessel or abnormality within the liver. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the surgical tool control system as taught by Nir. One of ordinary skill in the art would have been motivated to make this modification because of the ability to "to provide real-time images of a surgical environment" (Nir: [0325]). One of ordinary skill in the art would be further motivated to make this modification because of the benefits provided from integrating data from multiple imaging modalities ("if more than one imaging modality is present, images from all of the modalities are registered so that like portions correspond with each other and therefor appear to be viewed from the same distance and angle" Nir: [0360]), and in particular, integration between pre-operative images and intra-operative structured light images ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]). 

Regarding claim 17, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 13, as described above. 
	Wang further discloses: 
wherein integration of the first imaging data and the second imaging data comprises: 
aligning the first imaging data indicative of the anatomical structure with the three-dimensional digital representation ("3-D map may be combined with other 3-D images to register the patient's actual physical space with pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]); and
registering ("image space may be correlated to the physical space through a process known as registration. Registration refers to the coordinate transformation of one space into another" Wang: [0006]) the first imaging data indicative of the embedded structure ("image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)" Wang: [0008]) with the three-dimensional digital representation ("image capture systems of the targeting system 1310 may be configured to capture image data of anatomical features of the patient (for registration with image space data taken pre/intra-operatively)" Wang: [0175]; "utilize the 3-D maps (either taken from targeting system control unit or generated on its own) for registration with other 3-D images of the patient (e.g., CT/MRI scans)" Wang: [0186]; [As described in Wang’s paragraph [0182], the targeting system may include structured light sources, thus meaning the 3-D maps are from the structured light system and represent the claimed second imaging data.]).

Regarding claim 18, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 17, as described above. 
	Wang is not being relied on for teaching: 
wherein registering the first imaging data indicative of the embedded structure with the three-dimensional digital representation comprises designating a volumetric portion of the three-dimensional digital representation as the embedded structure.
However, in a similar invention in the same field of endeavor, Nir teaches an intelligent surgical tool control system for laparoscopic surgeries (Title) “to provide real-time images of a surgical environment” (Nir: [0325]), in which “structured light is used to provide the 3D view” (Nir: [0366]), and further teaches: 
wherein registering the first imaging data indicative of the embedded structure with the three-dimensional digital representation ("stored MRI image is registered with 3D structured light images" Nir: [0363]) comprises designating a volumetric portion of the three-dimensional digital representation as the embedded structure ("MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]).
In addition, Nir teaches that “portions of the image are enhanced, typically in order to be seen or identified more easily. Objects which can be enhanced include, but are not limited to, blood vessels, nerves, organs, ligaments, bones, tumors or other abnormalities and any combination thereof” (Nir: [0352]), and further teaches that the “Enhancement can include, but is not limited to, increasing brightness, altering color, applying color or texture patches, outlining and any combination thereof” (Nir: [0353]). The enhancement of certain objects in an image (such as increasing brightness, altering color, and outlining) reads on designating a volumetric portion of the three-dimensional digital representation as the embedded structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the surgical tool control system as taught by Nir. One of ordinary skill in the art would have been motivated to make this modification because of the ability to "to provide real-time images of a surgical environment" (Nir: [0325]). One of ordinary skill in the art would be further motivated to make this modification because of the benefits provided from integrating data from multiple imaging modalities ("if more than one imaging modality is present, images from all of the modalities are registered so that like portions correspond with each other and therefor appear to be viewed from the same distance and angle" Nir: [0360]), and in particular, integration between pre-operative images and intra-operative structured light images ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]). 


Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nir, as described above with respect to claims 1 and 13, further in view of Yang et al. (US 9901409 B2, hereinafter "Yang").

Regarding claim 2, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
While Wang and Nir discloses additional features of claim 2, the combination of Wang and Nir is not being relied on for teaching: 
receive third imaging data indicative of the anatomical structure in a subsequent state from the structured light source;
update the three-dimensional digital representation of the anatomical structure from the third imaging data; and
provide an updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure.
However, in a similar invention in the same field of endeavor, Yang teaches "Systems and methods for surgical guidance and image registration are provided, in which three-dimensional image data associated with an object or patient is registered to topological image data obtained using a surface topology imaging device" (Yang: Abstract), and further teaches: 
receive third imaging data indicative of the anatomical structure ("portion of an exposed spine is imaged using a structured light pattern" Yang: Col. 10) in a subsequent state ("positions can shift due to, for example, surgical intervention and change in subject position" Yang: Col. 15) from the structured light source ("image acquisition system 1, for example, a structured light illumination" Yang: Col. 8);
update the three-dimensional digital representation ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("preoperative plan is updated to reflect the intraoperative geometry of a patient's spine" Yang: Col. 14) from the third imaging data ("system (in this example, using structured light) enables the dynamic tracking of the surface of interest, and optionally, the dynamic updating of a surgical plan" Yang: Col. 14); and
provide an updated position of the embedded structure ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15) on the three-dimensional digital representation of the anatomical structure ("updated position of the vertebra 23′ can be determined and outputted by the system 100 on the display 4" Yang: Col. 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for surgical guidance and image registration as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification because it "provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" (Yang: Col. 15), which “may be advantageous in reducing surgical procedure time, due to real time updates of the surgical structure of interest" (Yang: Col. 28). In addition, "more frequent updates will lead to improved feedback and accuracy" (Yang: Col. 29).

Regarding claim 3, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 1, as described above. 
While Wang and Nir discloses additional features of claim 3, the combination of Wang and Nir is not being relied on for teaching: 
receive updated imaging data indicative of the anatomical structure from the structured light source in real time;
update the three-dimensional digital representation of the anatomical structure from the updated imaging data in real time; and
provide an updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure in real time.
However, in a similar invention in the same field of endeavor, Yang teaches "Systems and methods for surgical guidance and image registration are provided, in which three-dimensional image data associated with an object or patient is registered to topological image data obtained using a surface topology imaging device" (Yang: Abstract), and further teaches: 
receive updated imaging data indicative of the anatomical structure ("surgical plan may be updated based on a shift in the position of the structure of interest as detected by system 100" Yang: Col. 16) from the structured light source ("image acquisition system 1, for example, a structured light illumination" Yang: Col. 8) in real time ("provide current (e.g. real time) intraoperative data with respect to the vertebrae 23" Yang: Col. 19);
update the three-dimensional digital representation ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("preoperative plan is updated to reflect the intraoperative geometry of a patient's spine" Yang: Col. 14) from the updated imaging data ("system (in this example, using structured light) enables the dynamic tracking of the surface of interest, and optionally, the dynamic updating of a surgical plan" Yang: Col. 14) in real time (“dynamically updated surgical plan that is registered to the patient anatomy in real-time" Yang: Col. 15); and
provide an updated position of the embedded structure ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15) on the three-dimensional digital representation of the anatomical structure ("updated position of the vertebra 23′ can be determined and outputted by the system 100 on the display 4" Yang: Col. 15) in real time (“dynamically updated surgical plan that is registered to the patient anatomy in real-time" Yang: Col. 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for surgical guidance and image registration as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification because it "provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" (Yang: Col. 15), which “may be advantageous in reducing surgical procedure time, due to real time updates of the surgical structure of interest" (Yang: Col. 28). In addition, "more frequent updates will lead to improved feedback and accuracy" (Yang: Col. 29).

Regarding claim 14, the combination of Wang and Nir discloses: 
The surgical visualization system of claim 13, as described above. 
While Wang and Nir discloses additional features of claim 14, the combination of Wang and Nir is not being relied on for teaching: 
receive third imaging data indicative of the anatomical structure in a subsequent state from the image sensor;
update the three-dimensional digital representation of the anatomical structure from the third imaging data; and
provide an updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure.
However, in a similar invention in the same field of endeavor, Yang teaches "Systems and methods for surgical guidance and image registration are provided, in which three-dimensional image data associated with an object or patient is registered to topological image data obtained using a surface topology imaging device" (Yang: Abstract), and further teaches: 
receive third imaging data indicative of the anatomical structure ("portion of an exposed spine is imaged using a structured light pattern" Yang: Col. 10) in a subsequent state ("positions can shift due to, for example, surgical intervention and change in subject position" Yang: Col. 15) from the image sensor ("cameras 12 for detecting the structured light grid pattern 13" Yang: Col. 10; "image acquisition system 1, for example, a structured light illumination" Yang: Col. 8);
update the three-dimensional digital representation ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("preoperative plan is updated to reflect the intraoperative geometry of a patient's spine" Yang: Col. 14) from the third imaging data ("system (in this example, using structured light) enables the dynamic tracking of the surface of interest, and optionally, the dynamic updating of a surgical plan" Yang: Col. 14); and
provide an updated position of the embedded structure ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15) on the three-dimensional digital representation of the anatomical structure ("updated position of the vertebra 23′ can be determined and outputted by the system 100 on the display 4" Yang: Col. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for surgical guidance and image registration as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification because it "provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" (Yang: Col. 15), which “may be advantageous in reducing surgical procedure time, due to real time updates of the surgical structure of interest" (Yang: Col. 28). In addition, "more frequent updates will lead to improved feedback and accuracy" (Yang: Col. 29).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Nir and Yang, further in view of Wood et al. (WO 2015/135058 A1, hereinafter "Wood").
The newly introduced reference, Wood, is provided on the Notice of References Cited under Foreign Patent documents, and shows the inventor name to be “MCFADYEN STEPHEN;” however, the first named inventor on the reference is Wood, and the reference will be referred to as Wood in all further citations. 

Regarding claim 15, the combination of Wang, Nir, and Yang discloses: 
The surgical visualization system of claim 14, as described above. 
The combination of Wang, Nir, and Yang is not being relied on for teaching: 
further comprising a spectral light source configured to emit light in a plurality of wavelengths suitable for penetrating the anatomical structure and reaching the embedded structure, wherein the image sensor is further configured to detect reflectance of the plurality of wavelengths, and wherein the control circuit is further configured to detect the embedded structure from a spectral image based on the detected reflectance. 
However, in a similar invention in the same field of endeavor, Wood teaches methods and systems for intraoperatively confirming location of tissue structures, including an ability to register intraoperative image data with preoperative image data and identify anatomical structures: 
further comprising a spectral light source configured to emit light in a plurality of wavelengths ("can be tuned to a number of different wavelengths" Wood: Pg. 34, line 19) suitable for penetrating the anatomical structure and reaching the embedded structure ("intraoperative image data is acquired by scanning, using hyperspectral imaging, of a selected local region of the tissue" Wood: Pg. 3, lines 17-18),
wherein the image sensor ("light is captured using a high resolution detector 1125 that is usually a charge coupled device, CCD" Wood: Pg. 30, lines 19-20) is further configured to detect reflectance ("reflected light from the tissue 1198 is captured" Wood: Pg. 30, line 17) of the plurality of wavelengths ("illumination of a material 1198 with a specific wavelength band or wavelength bands of light and acquire corresponding reflected light" Wood: Pg. 30, lines 24-25), and wherein the control circuit is further configured to detect the embedded structure from a spectral image based on the detected reflectance ("From this intraoperative hyperspectral image data, a local vascular structure in the selected local region of the tissue is located and identified" Wood: Pg. 3, lines 18-20). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for intraoperatively confirming location of tissue structures as taught by Wood. One of ordinary skill in the art would have been motivated to make this modification because "hyperspectral imaging and is a powerful technique as spatially resolved tissue chemical or microstructural properties can imaged, thus providing a more complete understanding of the tissue and may be a useful technique for tissue differentiation" (Wood: Pg. 2, lines 11-15). 

Regarding claim 16, the combination of Wang, Nir, and Yang discloses: 
The surgical visualization system of claim 15, as described above. 
The combination of Wang, Nir, and Yang is not being relied on for teaching: 
calibrate the updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure from the spectral image of the embedded structure detected by the image sensor.
However, in a similar invention in the same field of endeavor, Wood teaches methods and systems for intraoperatively confirming location of tissue structures, including an ability to register intraoperative image data with preoperative image data and identify anatomical structures: 
calibrate the updated position of the embedded structure ("3D imaging data (i.e., MRI, ultrasound, etc.) and overlaying on it, received inputs (i.e., sulci entry points, target locations, surgical outcome criteria, additional 3D image data information)" Wood: Pg. 15, lines 21-24) on the three-dimensional digital representation of the anatomical structure from the spectral image of the embedded structure ("scanning, using hyperspectral imaging, a selected local region of the tissue in the anatomical part" Wood: Claim 12) detected by the image sensor ("reflected light from the tissue 1198 is captured" Wood: Pg. 30, line 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for intraoperatively confirming location of tissue structures as taught by Wood. One of ordinary skill in the art would have been motivated to make this modification because "hyperspectral imaging and is a powerful technique as spatially resolved tissue chemical or microstructural properties can imaged, thus providing a more complete understanding of the tissue and may be a useful technique for tissue differentiation" (Wood: Pg. 2, lines 11-15). 


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang, further in view of Nir.

Regarding claim 19, Wang discloses "enhanced visualization systems that facilitate a variety of medical procedures" (Wang: [0020]), in which "a virtual three-dimensional view of the patient's inner and outer anatomy may be presented to the operator to help the operator visualize the inner locations and depth of tissues/structures inside the patient relative to the patient's surface anatomy" (Wang: [0008]), and further discloses: 
A non-transitory computer readable medium storing computer readable instructions ("information processing unit (e.g., a computer). The information processing unit can load a patient's pre-operative and/or intra-operative images and run software that performs registration of a patient's image space to the patient's physical space and provide navigational information to the operator" Wang: [0008]) which, when executed, cause a machine to: 
receive first imaging data indicative of an anatomical structure ("imaging acquired prior to or during a procedure, such as an MRI scan of a specific anatomical area performed before surgery" Wang: [0005]) and an embedded structure ("extracting image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)” Wang: [0008]) within the anatomical structure ([The examples provided in Wang’s paragraph [0008] read on embedded structures within an anatomical structure. Along these lines, a scan of a patient’s head/face would mean that the anatomical structure is the brain, while the embedded structure is either a brain tumor or blood vessel within the brain. Similarly, a scan of the patient’s chest would mean that the anatomical structure could be the lungs (or a single lung), while the embedded structure is either a lung tumor or a blood vessel within the lungs.]) from a first source ("images taken pre-operatively or intra-operatively using various imaging modalities such as x-rays, ultrasounds, CT scans, MRI's, etc" Wang: [0004]);
receive second imaging data ("targeting system 1710 shown in FIG. 29 may capture images of the reflections of structured light patterns that are reflected from the patient's face" Wang: [0184]) indicative of the anatomical structure from a structured light source ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]);
generate a three-dimensional digital representation of the anatomical structure ("analyze the images and create a 3-D surface map of part of the patient's anatomy" Wang: [0184]) from the second imaging data ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]);
align the first imaging data indicative of the anatomical structure with the three-dimensional digital representation ("3-D map may be combined with other 3-D images to register the patient's actual physical space with pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]);
register ("image space may be correlated to the physical space through a process known as registration. Registration refers to the coordinate transformation of one space into another" Wang: [0006]) the first imaging data indicative of the embedded structure ("image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)" Wang: [0008]) with the three-dimensional digital representation ("image capture systems of the targeting system 1310 may be configured to capture image data of anatomical features of the patient (for registration with image space data taken pre/intra-operatively)" Wang: [0175]; "utilize the 3-D maps (either taken from targeting system control unit or generated on its own) for registration with other 3-D images of the patient (e.g., CT/MRI scans)" Wang: [0186]; [As described in Wang’s paragraph [0182], the targeting system may include structured light sources, thus meaning the 3-D maps are from the structured light system and represent the claimed second imaging data.]);
	a robotic tool ("robot-assisted procedures" Wang: [0027]; "robotic control system" Wang: [0134]). 

Wang is not being relied on for teaching: 
receive updated imaging data indicative of the anatomical structure from the structured light source;
update the three-dimensional digital representation of the anatomical structure from the updated imaging data; and
provide an updated position of the registered embedded structure on the three-dimensional digital representation of the anatomical structure; and
determine a distance from the registered embedded structure to a robotic tool in real time.

However, in a similar invention in the same field of endeavor, Yang teaches "Systems and methods for surgical guidance and image registration are provided, in which three-dimensional image data associated with an object or patient is registered to topological image data obtained using a surface topology imaging device" (Yang: Abstract), and further teaches: 
receive updated imaging data indicative of the anatomical structure ("surgical plan may be updated based on a shift in the position of the structure of interest as detected by system 100" Yang: Col. 16) from the structured light source ("image acquisition system 1, for example, a structured light illumination" Yang: Col. 8);
update the three-dimensional digital representation ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("preoperative plan is updated to reflect the intraoperative geometry of a patient's spine" Yang: Col. 14) from the updated imaging data ("system (in this example, using structured light) enables the dynamic tracking of the surface of interest, and optionally, the dynamic updating of a surgical plan" Yang: Col. 14); and
provide an updated position of the registered embedded structure ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15) on the three-dimensional digital representation of the anatomical structure ("updated position of the vertebra 23′ can be determined and outputted by the system 100 on the display 4" Yang: Col. 15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for surgical guidance and image registration as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification because it "provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" (Yang: Col. 15), which “may be advantageous in reducing surgical procedure time, due to real time updates of the surgical structure of interest" (Yang: Col. 28). In addition, "more frequent updates will lead to improved feedback and accuracy" (Yang: Col. 29).

	The combination of Wang and Yang is not being relied on for teaching: 
determine a distance from the registered embedded structure to a robotic tool in real time.

However, in a similar invention in the same field of endeavor, Nir teaches an intelligent surgical tool control system for laparoscopic surgeries (Title) “to provide real-time images of a surgical environment” (Nir: [0325]), in which “structured light is used to provide the 3D view” (Nir: [0366]), and further teaches: 
determine a distance ("define a predetermined distance between the at least one surgical tool and an anatomical element within the surgical environment; an allowed movement is a movement which is in a range that is larger than the predetermined distance, and a restricted movement is a movement which is in a range that is smaller than the predetermined distance" Nir: [0323]) from the registered embedded structure ("anatomical element is selected from a group consisting of tissue, organ, blood vessel, nerve, bone, muscle, ligament, abnormality and any combination thereof" Nir: [0324]; “visibility of blood vessels and of tumors has been increased” Nir: [0363]) to a robotic tool ("mechanical device (including but not limited to a robotic device)" Nir: [0183]) in real time (“real-time 3D spatial position of each of said at least one surgical tool” Nir: [0073]).
One of ordinary skill in the art would recognize that determination of allowed versus restricted movements described in Nir’s paragraph [0323] reads on determining a distance from the registered embedded structure to a robotic tool. The paragraph describes determining allowed versus restricted movements based on the distance being in a range that is larger or smaller than a predetermined distance; in order for it to be determined whether the distance is larger or smaller than the predetermined distance, it is inherent that the distance must first be measured, or determined. In addition, Nir describes in paragraphs [0323]-[0324] that the distance can be between at least one surgical tool (representing the robotic tool) and an anatomical element within the surgical environment (representing the embedded structure). Nir further notes that the anatomical element is selected from a group consisting of (among others) tissue, blood vessel, nerve, and abnormality, meaning that any of these elements can be used to represent the claimed embedded structure. Returning to an example explained elsewhere in the Office Action, the claimed anatomical structure can be represented by a brain or a lung, while the claimed embedded structure within the anatomical structure can be represented by a piece of tissue, blood vessel, nerve, or abnormality (lesion, tumor, etc.) within either of these organs. Using the example of the liver as primarily described in Nir, the claimed anatomical structure can be represented by the liver and the embedded structure within the anatomical structure can be represented by a blood vessel or abnormality within the liver. 
With respect to an example taught by Yang above, in which the anatomical structure is a vertebrae, the embedded structure within the anatomical structure is the spinal cord ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15). Furthermore, regarding the measurement of a distance from the embedded structure, Nir teaches that the anatomical element that can be used for distance measurement is selected from (among others) a tissue and a nerve. The spinal cord can be considered both a tissue and a nerve (or group of nerves). 
Additionally, Nir also teaches many claim limitations that were described above as being taught by Wang. In particular regard to the registration step, Nir teaches registering the first imaging data indicative of the embedded structure with the three-dimensional digital representation ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the surgical tool control system as taught by Nir. One of ordinary skill in the art would have been motivated to make this modification because of the ability to "to provide real-time images of a surgical environment" (Nir: [0325]). One of ordinary skill in the art would be further motivated to make this modification because of the benefits provided from image registration ("if more than one imaging modality is present, images from all of the modalities are registered so that like portions correspond with each other and therefor appear to be viewed from the same distance and angle" Nir: [0360]), and in particular, registration between pre-operative images and intra-operative structured light images ("stored MRI image is registered with 3D structured light images from the laparoscope, providing the surgeon with an enhanced 3D view, in which the visibility of blood vessels and of tumors has been increased" Nir: [0363]). 

	Regarding claim 20, the combination of Wang, Yang, and Nir discloses: 
The non-transitory computer readable medium storing computer readable instructions of claim 19, as described above. 
Wang further discloses: 
provide a video signal ("video data captured from each camera" Wang: [0165]) to a monitor indicative of the three-dimensional digital representation of the anatomical structure and the registered embedded structure in real time ("create and display augmented virtual images of the patient with overlays of planned trajectories and segmented anatomical structures hidden deep inside the patient onto an image or live video stream" Wang: [0190]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang.

Regarding claim 21, Wang discloses "enhanced visualization systems that facilitate a variety of medical procedures" (Wang: [0020]), in which "a virtual three-dimensional view of the patient's inner and outer anatomy may be presented to the operator to help the operator visualize the inner locations and depth of tissues/structures inside the patient relative to the patient's surface anatomy" (Wang: [0008]), and further discloses: 
A surgical visualization system ("enhanced visualization systems that facilitate a variety of medical procedures" Wang: [0020]), comprising: 
a control circuit ("system may include an information processing unit (e.g., a computer)" Wang: [0008]) configured to: 
receive first imaging data indicative of an anatomical structure ("imaging acquired prior to or during a procedure, such as an MRI scan of a specific anatomical area performed before surgery" Wang: [0005]) and an embedded structure ("extracting image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)” Wang: [0008]) within the anatomical structure ([The examples provided in Wang’s paragraph [0008] read on embedded structures within an anatomical structure. Along these lines, a scan of a patient’s head/face would mean that the anatomical structure is the brain, while the embedded structure is either a brain tumor or blood vessel within the brain. Similarly, a scan of the patient’s chest would mean that the anatomical structure could be the lungs (or a single lung), while the embedded structure is either a lung tumor or a blood vessel within the lungs.]) from a first source ("images taken pre-operatively or intra-operatively using various imaging modalities such as x-rays, ultrasounds, CT scans, MRI's, etc" Wang: [0004]);
receive second imaging data ("targeting system 1710 shown in FIG. 29 may capture images of the reflections of structured light patterns that are reflected from the patient's face" Wang: [0184]) indicative of the anatomical structure from a structured light source ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]);
generate a three-dimensional digital representation of the anatomical structure ("analyze the images and create a 3-D surface map of part of the patient's anatomy" Wang: [0184]) from the second imaging data from the structured light source ("structured light sources 1540, 1640 may be configured to emit structured light patterns to facilitate 3-D mapping of the anatomical features of the patient" Wang: [0183]);
align the first imaging data indicative of the anatomical structure with the three-dimensional digital representation ("3-D map may be combined with other 3-D images to register the patient's actual physical space with pre-operative 3-D images that were taken of the patient (e.g., CT scans, MRI scans, etc.)" Wang: [0184]); 
register ("image space may be correlated to the physical space through a process known as registration. Registration refers to the coordinate transformation of one space into another" Wang: [0006]) the first imaging data indicative of the embedded structure ("image information of a patients inner anatomy, (e.g., a tumor, blood vessels, tissues, etc.)" Wang: [0008]) with the three-dimensional digital representation ("image capture systems of the targeting system 1310 may be configured to capture image data of anatomical features of the patient (for registration with image space data taken pre/intra-operatively)" Wang: [0175]; "utilize the 3-D maps (either taken from targeting system control unit or generated on its own) for registration with other 3-D images of the patient (e.g., CT/MRI scans)" Wang: [0186]; [As described in Wang’s paragraph [0182], the targeting system may include structured light sources, thus meaning the 3-D maps are from the structured light system and represent the claimed second imaging data.]); 
determine a position of the embedded structure relative to a surface ("ventricle structures may then be overlaid on the display relative to the patient's facial skin/outer anatomy in such a manner that these ventricle structures appear at the proper depth and location inside the patient relative to the patient's facial skin/outer anatomy" Wang: [0186]) of the three-dimensional digital representation of the anatomical structure ("create 3-D maps of the patient's facial anatomical surface from these images" Wang: [0186]) in real time ("3-D map for registration with other 3-D images of the patient (e.g., CT/MRI scans) in order to create and display augmented virtual images of the patient with overlays of planned trajectories and segmented anatomical structures hidden deep inside the patient onto an image or live video stream" Wang: [0190]). 

Wang is not being relied on for teaching: 
receive updated imaging data indicative of the anatomical structure from the structured light source in real time; 
update the three-dimensional digital representation of the anatomical structure from the updated imaging data from the structured light source in real time; and
provide an updated position of the embedded structure relative to the surface of the three-dimensional digital representation of the anatomical structure in real time.

However, in a similar invention in the same field of endeavor, Yang teaches "Systems and methods for surgical guidance and image registration are provided, in which three-dimensional image data associated with an object or patient is registered to topological image data obtained using a surface topology imaging device" (Yang: Abstract), and further teaches: 
receive updated imaging data indicative of the anatomical structure ("surgical plan may be updated based on a shift in the position of the structure of interest as detected by system 100" Yang: Col. 16) from the structured light source ("image acquisition system 1, for example, a structured light illumination" Yang: Col. 8) in real time ("provide current (e.g. real time) intraoperative data with respect to the vertebrae 23" Yang: Col. 19); 
update the three-dimensional digital representation ("reconstruct a 3D surface using structured light imaging" Yang: Col. 27) of the anatomical structure ("preoperative plan is updated to reflect the intraoperative geometry of a patient's spine" Yang: Col. 14) from the updated imaging data from the structured light source ("system (in this example, using structured light) enables the dynamic tracking of the surface of interest, and optionally, the dynamic updating of a surgical plan" Yang: Col. 14) in real time (“dynamically updated surgical plan that is registered to the patient anatomy in real-time" Yang: Col. 15); and
provide an updated position of the embedded structure ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15) relative to the surface of the three-dimensional digital representation of the anatomical structure ("updated position of the vertebra 23′ can be determined and outputted by the system 100 on the display 4" Yang: Col. 15) in real time (“dynamically updated surgical plan that is registered to the patient anatomy in real-time" Yang: Col. 15).
Since Yang teaches updating the locations/positions of both the vertebrae 23 and the spinal cord 24, then the updated position of the spinal cord 24 (embedded structure) is provided relative to the surface of the vertebrae (anatomical structure). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enhanced visualization systems disclosed by Wang, by including the systems and methods for surgical guidance and image registration as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification because it "provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time" (Yang: Col. 15), which “may be advantageous in reducing surgical procedure time, due to real time updates of the surgical structure of interest" (Yang: Col. 28). In addition, "more frequent updates will lead to improved feedback and accuracy" (Yang: Col. 29).

Response to Arguments
	Applicant traverses the rejection in view of the amendments and the following remarks. 
	Applicant submits that Nir at least fails to disclose or suggest imaging both an anatomical structure and an embedded structure within the anatomical structure, wherein a control circuit is configured to determine a distance from the embedded structure – which is within the anatomical structure – to a robotic tool in real time, and further submits that the Office Action relies on paragraphs [0363], [0383], and [0474] and Fig. 14 of Nir to disclose these claim recitations. 
	Applicant submits that Fig. 14 merely depicts a distance 250 from the tip 195 of an endoscope to an object 200 the endoscope is viewing, and that the object 200 is not within an anatomical structure that is also imaged by the surgical visualization system. Applicant submits that rather, the object 200 corresponds to the anatomical structure, which Applicant submits that Nir describes as a liver or other organ. Applicant further submits that Nir’s object 200 cannot be both the anatomical structure and an embedded structure within the anatomical structure, and therefore Applicant submits that Nir does not disclose or suggest determine a distance from the registered embedded structure – within an anatomical structure – to a robotic tool in real time. 
	Applicant further submits that paragraph [0363] of Nir mentions blood vessels and tumors, and describes utilizing pre-operative MRI images to improve the visibility of blood vessels and tumors. However, Applicant submits that Nir does not mention determining the distance from these structures to a robotic tool in real time, and rather, Applicant submits that Nir merely describes the distance from an endoscope to the surface of the anatomical structure. For at least these reasons, Applicant submits that claim 1 is patentable over Nir, and further submits that the foregoing discussion applies with similar force and/or effect to claim 13. 

	In response, Examiner respectfully submits that Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. Examiner respectfully submits that Nir does in fact disclose or suggest determining a distance from the embedded structure, which is within the anatomical structure – to a robotic tool in real time. While Examiner maintains the rejection of this limitation under Nir, Examiner respectfully submits that the sections of Nir cited for the rejection of this limitation have been changed. In addition to the different sections of Nit cited to teach claim 1, an additional reference has also been cited to teach the features of the claim. This new ground of rejection is proper in light of both the reopening of prosecution in the form of an RCE as well as the amendments to the independent claims. For clarity, Nir’s teaching of the above claim limitation is reiterated below: 
Nir teaches an intelligent surgical tool control system for laparoscopic surgeries (Title) “to provide real-time images of a surgical environment” (Nir: [0325]), in which “structured light is used to provide the 3D view” (Nir: [0366]), and further teaches: 
determine a distance ("define a predetermined distance between the at least one surgical tool and an anatomical element within the surgical environment; an allowed movement is a movement which is in a range that is larger than the predetermined distance, and a restricted movement is a movement which is in a range that is smaller than the predetermined distance" Nir: [0323]) from the registered embedded structure ("anatomical element is selected from a group consisting of tissue, organ, blood vessel, nerve, bone, muscle, ligament, abnormality and any combination thereof" Nir: [0324]; “visibility of blood vessels and of tumors has been increased” Nir: [0363]) to a robotic tool ("mechanical device (including but not limited to a robotic device)" Nir: [0183]) in real time (“real-time 3D spatial position of each of said at least one surgical tool” Nir: [0073]).
One of ordinary skill in the art would recognize that determination of allowed versus restricted movements described in Nir’s paragraph [0323] reads on determining a distance from the registered embedded structure to a robotic tool. The paragraph describes determining allowed versus restricted movements based on the distance being in a range that is larger or smaller than a predetermined distance; in order for it to be determined whether the distance is larger or smaller than the predetermined distance, it is inherent that the distance must first be measured, or determined. 
In addition, Nir describes in paragraphs [0323]-[0324] that the distance can be between at least one surgical tool (representing the robotic tool) and an anatomical element within the surgical environment (representing the embedded structure). Nir further notes that the anatomical element is selected from a group consisting of (among others) tissue, blood vessel, nerve, and abnormality, meaning that any of these elements can be used to represent the claimed embedded structure. Returning to an example explained elsewhere in the Office Action, the claimed anatomical structure can be represented by a brain or a lung, while the claimed embedded structure within the anatomical structure can be represented by a piece of tissue, blood vessel, nerve, or abnormality (lesion, tumor, etc.) within either of these organs. Using the example of the liver as primarily described in Nir, the claimed anatomical structure can be represented by the liver and the embedded structure within the anatomical structure can be represented by a blood vessel or abnormality (lesion, tumor, etc.) within the liver. Nir’s disclosure of improving the visibility of blood vessels and tumors only further demonstrates the viability of performing a distance measurement from these embedded structures to the robotic tool in real time. 

Applicant submits the following arguments with respect to Yang. 
	Applicant submits that Yang does not cute the deficiencies of Nir discussed above, and that Yang does not teach or suggest the additional claim features recited in the dependent claims. Applicant further submits that Yang does not disclose or suggest provide an updated position of the embedded structure on the three-dimensional digital representation of the anatomical structure in real time. Applicant submits that Yang describes updating a surgical plan based on movement during surgery, and more specifically, Yang discloses applying a pedicle screw to a vertebra that is tracked during surgery. Applicant submits that the vertebra is not an embedded structure within an anatomical structure, as recited in claim 3, and thus, Yang does not provide an updated position of the embedded structure, within an anatomical structure, on a three-dimensional digital representation of the anatomical structure in real time. 

In response, Examiner respectfully submits that Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. In the new ground of rejection of claims 2-3, 14, and 19 described above, the embedded structure is now instead being represented by the spinal cord. Based on this interpretation, Yang teaches provide an updated position of the embedded structure ("a concurrent shift in the principle axis 26 to an updated principle axis position 26′ and also in the position of the spine 19 to an updated spinal column position 19′" Yang: Col. 15; "updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4" Yang: Col. 15) on the three-dimensional digital representation of the anatomical structure ("updated position of the vertebra 23′ can be determined and outputted by the system 100 on the display 4" Yang: Col. 15) in real time (“dynamically updated surgical plan that is registered to the patient anatomy in real-time" Yang: Col. 15).

	Applicant submits the following arguments with respect to claim 21: 
	Applicant submits that Nir and Popovic alone or in combination at least fail to disclose or suggest the limitations of claim 21, and further submits that Popovic does not disclose or suggest updating, in real-time, a three-dimensional digital representation of the anatomical structure from the updated imaging data from a structured light source. 

	In response, Examiner respectfully submits that Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection of claim 21 no longer relies on Nir or Popovic, thus rendering these arguments moot. Instead, claim 21 is now rejected under 35 U.S.C. 103 over Wang in view of Yang, as described above. 

Conclusion
The prior art made of record and relied upon only for the rejection of dependent claims 4 and 20 is considered pertinent to applicant's disclosure. In particular, the subject matter of Reiter is pertinent to claims 2-3, 14, and 19. 
Reiter discloses a surgical structured light (SS) system that provides real-time, dynamic 3D visual information of the surgical environment, allowing registration of pre- and intra-operative imaging, online metric measurements of tissue, and improved navigation and safety within the surgical field. Reiter further discloses that the surgical structured light system includes a real-time 3D sensor that measures and models the surgical site during a procedure. Reiter does not explicitly disclose ‘receive second imaging data indicative of the anatomical structure from a second source’ and ‘receive third imaging data indicative of the anatomical structure in a subsequent state from the second source.’ However, Examiner submits that this reference still teaches the subject matter of claims 2-3, 14, and 19 because the imaging data received at each instance where the surgical structured light system provides an update (in the form of real-time, dynamic 3D visual information of the surgical environment) can be considered the third imaging data. In other words, the original imaging data received from the surgical structured light system represents the second imaging data, and the real-time, dynamic 3D visual information of the surgical environment – or, the update – represents the third imaging data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793